MEMORANDUM **
Sandeep Randhawa Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application under 8 U.S.C. § 1186a(c)(4)(B) for a waiver of the requirement to file a joint petition with his former wife to remove the conditional basis of his lawful permanent resident status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the denial of the waiver, Oropezo-Wong v. Gonzales, 406 F.3d 1135, 1147 (9th Cir.2005), and we deny the petition for review.
Singh failed to provide any documents or third-party testimony proving the bona fides of his marriage. Substantial evidence therefore supports the agency’s determination that his marriage was not entered into in good faith. See id. at 1148; see also 8 C.F.R. § 216.4(a)(5) (application for waiver shall be accompanied by documentation showing that the marriage was not entered into for the purpose of evading immigration laws).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.